DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 32-33, 37-41, and 43 with species election of SEQ ID NO:11072 and S. pyogenes Cas9 in the reply filed on August 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-2, 4, 8, 14-15, 17, 21, 24, 28, 32-33, and 37-41 are pending in the instant application. Claims 1-2, 4, 8, 14-15, 17, 21, 24, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 32-33 and 37-41 are under examination on the merits in the instant case.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 4, 2020 have been considered by the examiner. Note that von Pierre Martin reference (listed as “MARTIN et al.” in IDS) is considered only insofar as its English language title and abstract. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because the “gRNA” names in the X axis of the graphs in Figures 2, 3, and 4 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - Improper Markush Grouping
Claims 32-33 and 37-41 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and 
The Markush grouping of gRNA sequences of the recited SEQ ID NOs is improper because the alternatives defined by the Markush grouping are not disclosed in the specification to be functionally equivalent. For instance, SEQ ID NO:11072 elected by applicant is disclosed as resulting in 98.9% indel (insertions or deletions) when tested in HEK293T cells, whereas SEQ ID NO:10695 recited as another species within the group is disclosed as providing 40.5% final indel (insertions or deletions). See Table 7 of the specification. Further, the indels created by the alternatively recited SEQ ID NOs are not the same thus the species recited in the instant claims are not functionally equivalent and do not have a common use. 
The Markush grouping of DNA endonucleases is improper because the alternatives defined by the Markush grouping are not disclosed in the specification to be functionally equivalent. For instance, SEQ ID NOs recited in the instant claims are disclosed as being specifically used with S. pyogenes Cas9, whereas other nucleotide sequences that are not claimed are disclosed to be used with other DNA endonucleases. Hence, the alternatively recited DNA endonucleases are not functionally equivalent and do not have a common use. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “an RNA sequence corresponding to any of SEQ ID NOs.11072,…, and 10695.” It is noted that SEQ ID NO:11072 is not an RNA sequence. See below as disclosed in the sequence listing as copied below:

    PNG
    media_image1.png
    40
    169
    media_image1.png
    Greyscale

As shown above, SEQ ID NO:11072 is a DNA sequence. Hence, the instant claims recite structurally conflicting limitations (RNA vs. DNA) pertaining to the claimed nucleotide sequence. 
Claim 33 recites “spacer extension region” and “tracrRNA extension region”. Neither the instant claim nor the specification clearly defines what is meant by each “region” recited in the claim. Further, there is no clear definition as to the actual nucleotide sequence of each “region”. Hence, the clear metes and bounds of the aforementioned limitations cannot be ascertained.
38 recites the limitation "said enzymes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33 and 37-40 recite that applicant’s elected SEQ ID NO:11072 should be “pre-complexed with a DNA endonuclease” selected from a Cas9 species or a Cpf1 species. 
SEQ ID NO:11072 elected by applicant appears to have “CGG” as the PAM sequence in view of Table 7 of the specification. The “CGG” sequence is recognized by only a specific type of DNA endonuclease such as S. pyogenes Cas9 as expressly acknowledged in the instant specification disclosing “The specificity of targeting is driven by a 20 or 24 nucleotide sequence in the guide RNA that undergoes Watson-Crick base-pairing with the target DNA (plus an S. pyogenes Cas9 endonuclease.” In fact, the Cas9 species-specific PAM sequence requirement was known in the art such that S. pyogenes Cas9 requires NGG, whereas N. meningitides Cas9 requires NNNNGATT. See Figure 5B and page 2586 of Fonfara et al. (Nucleic Acids Research, 2014, 42:2577-2590, applicant’s citation). Fonfara also reports that “the length of Cas9 orthologs and the amino acid sequences of Cas9 are highly variable among the different groups of type II CRISPR-Cas systems” (emphasis added). Fonfara further reports that “The specificity of Cas9 towards different dual-RNAs might be explained by the high variability among Cas9 orthologs from different type II groups.” (emphasis added). See page 2588. See also Church et al. (US 2015/0259684 A1) teaching that “Cas9 proteins will only target dsDNA sequences flanked by a 3’PAM sequence specific to the Cas9 of interest.” (emphasis added). See paragraph 0138. In line with the prior art knowledge, the specification discloses different types of endonucleases are used for distinct nucleotide sequences such that SEQ ID NOs:5,305-5,341 are to be used “with a T. denticola Cas9 endonuclease” and SEQ ID NOs:5,342-5,459 are to be used “with a S. thermophiles Cas9 endonuclease.” See paragraphs 00039-00044. Hence, the instant specification does not adequately describe that applicant’s elected SEQ ID NO:11072 having the PALM sequence of “CGG” has utility when pre-complexed with all of the endonuclease species recited in the instant case.
In addition, claims 38-40 recite Cas9 or Cpf1 endonuclease “variants having at least 70% homology to said enzymes.” The instant specification does not describe the required structure-function correlation for the entire genus of Cas9 or Cpf1 variants having at least 70% sequence homology. That is, the instant specification does not describe amino acid sequence information for the variants having at least 70% homology to wild-type Cas9 species or Cpf1 species recited undetectable nuclease activity for Cas9 mutants” (emphasis added). See paragraph 0053. See also Xu et al. (Applied and Environmental Microbiology, 2014, 80:1544-1552), who teach that “Cas9 is a large multidomain protein with two nuclease domains, a RuvC-like nuclease domain near the amino terminus and an HNH (or McrA-like) nuclease domain in the middle. In vitro tests indicate that the endonuclease activity of Streptococcus pyogenes Cas9 creates blunt dsDNA breaks (DSBs) that are 3 bp upstream of the 3’-terminal complementarity region formed between the crRNA recognition sequence and the genomic proto-spacer (Fig. 2A). Mutagenesis of each catalytic site in the RuvC and HNH motifs abolishes the ability to create DSBs, leaving only nickase activity.” (emphasis added). See page 1544-1545. Hence, the endonuclease activity of Cas9 variants/mutants, particularly mutants/variants of S. pyogenes Cas9 elected by applicant, was not known to be predictable in the prior art as evidenced by the “undetectable nuclease activity” and the abolished endonuclease activity of Cas9 mutants. The instant specification, however, fails to describe that the genus of structural variants having various levels of sequence homology to the recited wild-type Cas9/Cpf1 species retains the required endonuclease functionality when pre-complexed with SEQ ID NO:11072.
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 32-33 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite the DNA sequence of SEQ ID NO:11072 and an RNA counterpart of SEQ ID NO:11072. This judicial exception is not integrated into a practical application because the instant claims are merely drawn to a fragment of a naturally occurring DNA or RNA. For instance, the nucleotide sequence of SEQ ID NO:11072 (5’-GTCTGCCCCTCGATGCTCTC) is a fragment of human ANGPTL4 DNA, and the nucleotide sequence further comprising an extension region, wherein a few extra nucleotides downstream or upstream of the aforementioned fragment qualifies as the extension region as ambiguously claimed, would also be a fragment of a naturally occurring human DNA. 
See Univ. Of Utah Research Found. v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), wherein the Federal Circuit ruled that synthetic primers do not have a different structure from naturally occurring nucleic acids thus patent ineligible under §101. See also the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013). 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional structural elements that transform the product of nature into a markedly different product such as a non-nature-based product. That is, when the claimed product is compared to the natural counterpart, there are no differences in structure, function, or other characteristics. 
	Accordingly, claims 32-33 and 41 are patent ineligible under §101.

Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635